Per Curiam.

This appeal is from a judgment of the Court of Appeals in a cause originating in that court. The case has been submitted on a motion by appellee to dismiss the appeal and a motion by appellants to correct the transcript.
The motion to correct the transcript is overruled. The motion to dismiss the appeal is sustained for the reason that the facts necessary for consideration and determination by this court of the issues presented by appellants are not before the court. See Rule IV of the Rules of Practice of this court.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Taft, Matthias,' Bell, Herbert and Peck, JJ., concur.